97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ida M. JACKSON;  Venus O. Jackson;  Aaron P. Jackson,Plaintiffs--Appellants,v.Larry W. TOLLIVER, Colonel, Superintendent Maryland StatePolice;  D.B. MaClean, First Lieutenant Commander;  SergeantCasper;  Officer Goldman;  Officer Lassie;  OfficerNordstram, Above defendants individually and collectively;J.O. Hammelmann, Major;  S.R. Hollinger, Trooper, MSP 9082,Defendants--Appellees,andOfficer House;  Maryland State Police, Defendants.

No. 96-1734.
United States Court of Appeals, Fourth Circuit.
Sept. 17, 1996.
Ida M. Jackson, Venus O. Jackson, Aaron P. Jackson, Appellants Pro Se.  Betty Stemley Sconion, Assistant Attorney General, Kimberly Elizabeth Rice, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland, for Appellees.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order denying Appellants' motions for default judgment, to amend their complaint, and for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.